ARMSTRONG, Judge.
Defendant Keith A. Carter was charged by bill of information with a violation of LSA-R.S. 14:95.1, carrying a concealed weapon by a person convicted of a felony. After a trial by a twelve member jury the defendant was found guilty as charged. He was sentenced to six years at hard labor. Defendant now appeals, asking this court to review the record for errors patent.
At trial NOPD Officer Pierre Charbonnet testified that on December 31, 1989, at about 10:30 A.M. he and his partner were on a routine patrol in the 3500 block of Florida Ave, an area well known for drug transactions, when they saw the defendant and another man standing between two buildings. The officer stopped to question the men about loitering and noticed that the defendant had a bulge in his pocket like a gun. A pat down revealed that the defendant had a gun in his right pocket. Drugs were also found in the defendant’s pocket.
NOPD Officer Gregory Clay, Officer Charbonnet’s partner, testified that he was on the patrol when the defendant was seen in a driveway. When Clay observed the defendant, he said, “He’s packing.” Clay frisked the defendant and found a .32 caliber revolver with a jammed cylinder. The defendant was charged with illegal possession of a firearm.
The parties stipulated that the defendant has a prior conviction for possession of cocaine in 1988.
Counsel has filed a brief requesting only a review for errors patent. Counsel complied with the procedures outlined by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), as interpreted by this Court in State v. Troy Benjamin, 573 So.2d 528 (La.App. 4th Cir.1990). Counsel’s detailed review of the procedural history of the case and the facts of the case indicate a thorough review of the record. Counsel has moved to withdraw because he believes, after a conscientious review of the record, that there are no non-frivolous issues to be raised on appeal. Counsel has reviewed all available transcripts and has found no trial court rulings which arguably support the appeal. A copy of the brief was forwarded to the appellant and this Court informed the defendant that he had the right to file a brief on his own behalf. He has not done so.
As per State v. Troy Benjamin, this Court has performed an independent, thorough review of all the pleadings filed in the district court, all minute entries of the district court proceedings, the bill of information and all transcripts contained in the appeal record. The defendant was properly charged by bill of information with a violation of LSA-R.S. 14:95.1 and the bill was signed by an assistant district attorney. The defendant was present and represented by counsel at arraignment, all motion hearings, jury selection, trial and sentencing. A review of the trial transcript reveals that the State proved every essential element of possession of a firearm by a convicted felon beyond a reasonable doubt. The sentence of six years is legal in all respects. Our independent review reveals no non-frivolous issues and a review of all transcripts contained in the appeal record reveals no trial court ruling which arguably supports the appeal. Accordingly, the defendant’s conviction and sentence are affirmed. Appellant counsel’s motion to withdraw is granted.
AFFIRMED.